Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-9145 ROYAL HAWAIIAN ORCHARDS, L.P. (Exact name of registrant as specified in its charter) DELAWARE 99-0248088 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 688 Kinoole Street, Suite121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 747-8471 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes☐ No☒ As of August14, 2015, the registrant had 11,100,000 ClassA Units issued and outstanding. Table Of Contents ROYAL HAWAIIAN ORCHARDS, L.P. INDEX Part I – Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2015 and 2014 2 Condensed Consolidated Statements of Partners’ Capital for the three and six months ended June 30, 2015 and 2014. 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II – Other Information Item 1. Legal Proceedings 25 Item 6. Exhibits 25 SIGNATURES 26 i Table Of Contents PartI – Financial Information Item 1. Financial Statements Royal Hawaiian Orchards, L.P. Condensed Consolidated Balance Sheets (in thousands) June 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Deferred farming costs - Other current assets Total current assets Land, orchards and equipment, net Other non-current assets Total assets $ $ Liabilities and partners’ capital Current liabilities Current portion of long-term debt $ $ Line of credit - Accounts payable Accrued payroll and benefits Other current liabilities Total current liabilities Non-current pension benefits Long-term debt Deferred income tax liability Total liabilities Commitments and contingencies Partners’ capital General partner 81 81 Class A limited partners, no par or assigned value, 11,100 units authorized, issued and outstanding Accumulated other comprehensive loss ) ) Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed consolidated financial statements. 1 Table Of Contents Royal Hawaiian Orchards, L. P. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) (in thousands, except per unit data) Three months Six months ended June 30 , ended June 30, 5 4 5 4 Revenues Orchards revenue $ Branded product sales, net Total revenues Cost of revenues Cost of orchards revenue Cost of branded product sales Total cost of revenues Gross profit (loss) ) General and administrative expenses Selling expenses Operating income (loss) ) 62 ) Net loss on sale of property (1 ) ) (1 ) ) Net interest expense ) Other (expense) income (1 ) 1 ) 80 Income (loss) before income taxes ) ) ) Income tax (benefit) expense 41 ) 86 16 Net income (loss) 71 ) ) ) Other comprehensive income, net of tax Amortization of prior service cost 1 1 3 3 Amortization of actuarial loss - Subtotal defined benefit pension plan 1 1 3 3 Other comprehensive income, net of tax 1 1 3 3 Comprehensive income (loss) $ 72 $ ) $ ) $ ) Net income (loss) per Class A Unit $ $ ) $ ) $ ) Cash distributions per Class A Unit $ - $ - $ - $ - Weighted average Class A Units outstanding See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Partners’ Capital (unaudited) (in thousands) Three months Six months ended June 30, ended June 30, 5 4 5 4 Partners’ capital at beginning of period: General partner $ 81 $ 81 $ 81 $ 81 Class A limited partners Accumulated other comprehensive income (loss) Pension and severance obligations ) 39 ) 37 Allocation of net income (loss): Class A limited partners 71 ) ) ) 71 ) ) ) Units issued for cash: Class A limited partner units (3,600 units), net of fees of $300 - Cash distributions paid: Class A limited partners - Accumulated other comprehensive income: Change in pension and severance obligations 1 1 3 3 1 1 3 3 Partners’ capital at end of period: General partner 81 81 81 81 Class A limited partners Accumulated other comprehensive (loss) income ) 40 ) 40 Total partners’ capital $ See accompanying notes to condensed consolidated financial statements. 3 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Six months ended June 30, Cash flows from operating activities: Cash received from goods and services $ $ Cash paid to suppliers and employees ) ) Interest paid ) ) Taxes paid (3 ) — Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of property and equipment — Purchase of property and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Debt issuance costs ) — Proceeds from long-term debt — Proceeds from rights offering — Payment of rights offering fees — ) Proceeds from drawings on line of credit Repayment of line of credit ) ) Repayment on long-term debt ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Net loss on sale of property and equipment 1 Defined benefit pension plan expense 3 3 Deferred income tax credit — ) (Increase) decrease in accounts receivable ) (Increase) decrease in inventories ) Increase in deferred farming costs ) ) Decrease in other current assets - Increase (decrease) in accounts payable ) Decrease in accrued payroll and benefits ) ) (Decrease) increase in other current liabilities ) 8 Total adjustments ) Net cash used in operating activities $ ) $ ) See accompanying notes to condensed consolidated financial statements. 4 Table Of Contents Royal Hawaiian Orchards, L.P.
